DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filing of 11/05/2021.
Claims 1-20 are presented for examination.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and arguments thereto of the RCE filed 11/05/2021 distinguish over the art of record for the reasons set forth by Applicant in the remarks page 9 to page 11.  The examiner does not dispute any assertions made by Applicant with respect to the amended claims.  None of the art of record, either alone or combination, arrives at each and every limitation required of either claim 1, claim 9, or claim 17.  All other claims depend in some manner from either claim 1, 9, or 17.	US9513028 (or US20100226787) to Gammack et al. is considered the closest art of record.  Gammack falls short of any of the independent claims by their recitations of limitations related to the claimed airfoil.  For example, Gammack fails to disclose an airfoil spaced from the housing along the radial direction, (claim 1 and 17), or the airfoil extending between a leading and trailing edge along the vertical direction (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745